                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                           4:18CR3088

      vs.
                                                           ORDER
JOHN CHRISTOPHER GOOD, ERIC
BERINGER, CHRISTOPHER
THURLOW, JOHN GLIDDEN,

                  Defendants.


      Pending before me are the motions filed by Defendants Good, Beringer,
Thurlow, and Glidden to modify the conditions of their pretrial release. (Filing
Nos. 249, 252, 253, 254). As a condition of release, each of these defendants
was ordered to “[a]void all contact, directly or indirectly, with any persons, who
are or who may become a victim or potential witness in the subject investigation
or prosecution, including but not limited to: all codefendants and any identified
witnesses” except as for work-related purposes. See condition (h) in Filing Nos.
56-59. Defendants now move to withdraw this condition so they can confer with
their co-defendants and the witnesses as they prepare for trial. For the reasons
stated below, the motions will be denied.


      Here, each defendant was represented by counsel at the hearing setting
pretrial release conditions. In fact, the “work exception” added by handwriting to
condition (h) was raised by the defendants at the hearing, discussed through
their counsel, and then permitted by the court. Each defendant swore under oath
that he would abide by condition (h) if released pending trial. The release orders
were entered on August 9, 2018. None was appealed.
      “[T]he court with original jurisdiction over the offense charged has the
authority to amend sua sponte and at any time the conditions of release.” United
States v. Spilotro, 786 F.2d 808, 815 (8th Cir. 1986). That said, once the order
setting conditions is entered and final, the court need not reconsider it absent
some change in circumstances unknown and unforeseeable at the time the
original order was entered. To rule otherwise would foster a depletion of judicial
resources through repeated motions to modify conditions of release based solely
on defendants changing their mind since the last hearing.


      The defendants have not explained what unknown or unforeseeable
change of circumstances has occurred since the initial conditions of release
order was entered. It cannot be the receipt of the government’s evidence. At the
initial appearance and arraignment, and before the court held the hearing setting
conditions of release, the court ordered the government to produce Rule 16
discovery, with the government forewarning that the discovery was voluminous
and the court finding the case was unusual and complex. See filing 54.


      Defendants claim they must speak with one another and with witnesses
about the case to prepare for trial, but those discussions are the precise concern
release condition (h) intends to address—the potential for obstruction of justice
and coaching or intimidating witnesses pending trial. And contrary to the
argument raised by counsel, the conditions of release as ordered restrict the
defendants’ conduct, not that of their counsel, experts, interpreters or
investigators. The order does not prohibit the attorneys from speaking to each
other or to witnesses, including a co-defendant if that defendant agrees to speak
and his counsel is present. It does not prohibit counsel from discussing the
government’s evidence, including co-defendant statements, with his client, or
from eliciting information from third parties, either at the suggestion of Defendant


                                         2
or as prompted through counsel’s review of the government’s evidence or his
independent investigation.


      Defendants Good, Beringer, Thurlow, and Glidden are each represented
by counsel of his choice and each can freely communicate with his attorney to
assist in preparing a defense. The original purpose of the condition at issue—to
avoid obstruction of justice and witness intimidation and tampering—remains.
The court is not convinced that it should now be withdrawn.


      Accordingly,


      IT IS ORDERED that Defendants’ motions, (Filing Nos. 249, 252, 253,
254), are denied.


                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge




                                            BY THE COURT:

                                            s/ Cheryl R. Zwart

                                        3
    United States Magistrate Judge




4
